     Case 2:13-cr-01075 Document 77 Filed on 09/08/20 in TXSD Page 1 of 1
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                September 08, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                        CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §     CR. NO. CASE # 2:13CR1075-02
                                           §
JORGE JUAN TORRES LOPEZ                    §


                    ORDER CONTINUING SENTENCING

      Upon consideration of the Defendant’s Unopposed Motion to Continue the
Sentencing hearing in the above-captioned cause, the motion is hereby GRANTED.

     ANY SUPPORTING DOCUMENTS AND MOTIONS TO CONTINUE
MUST BE FILED 3 DAYS PRIOR TO SENTENCING DATE AS SET FORTH IN
THE ORIGINAL SENTENCING ORDER.

      It is ORDERED that Objections to PSR are due by October 1, 2020. Responses
are due by October 6, 2020. Addendum to PSR is due by October 15, 2020. The
sentencing hearing is reset to October 27, 2020 at 9:00 a.m.

      SIGNED and ORDERED this 8th day of September, 2020.




                                    ______________________________
                                    NELVA GONZALES RAMOS
                                    UNITED STATES DISTRICT JUDGE
